Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CTJRIAM:
Serge Gervais Gnago, a native and citizen of the Ivory Coast, petitions for review of an order of the Board of Immigration Appeals ("Board") denying his motion to reconsider its prior order, which denied Gnago's motion to reopen removal proceedings based on changed country conditions in the Ivory Coast. We have reviewed the record and the Board's order and find that the Board did not abuse its discretion in denying the motion to reconsider. See 8 C.F.R. § 1003.2(a) (2008); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). Accordingly, we grant leave to proceed hi forma pauperis and deny the petition for review for the reasons stated by the Board. See In re: Gnago (B.I.A. May 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DENIED.